DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on July 9, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Taiwanese Application No. 108133846, filed on September 19, 2020 and 108138877, filed on September 28, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9-11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann et al, U.S. Patent Publication No. 6993032 B1 (hereinafter Dammann), in view of Haramaty et al, U.S. Patent Application Publication No. 20150263994 A1 (hereinafter Haramaty) and in view of Assarpour, U.S. Patent Application Publication No. 20130250762 A1 (hereinafter Assarpour).

Regarding Claim 1, Dammann discloses a switch, coupled to a first device and a second device (e.g., FIG. 5; Column 1, lines 37-38; Col 3, lines 12-15; 8, lines 58-67; Col. 9, lines 1-3, 14-25; Claim 17: switch fabric connected to host systems through data communication links), the switch comprising:
a first packet input interface (e.g., FIGS. 3, 5; Claim 17: second port input); 
a second packet input interface (e.g., FIGS. 3, 5; Claim 17: first port input); 
a first register, configured to temporarily store a plurality of packets from the first packet input interface (e.g., FIGS. 3, 5; Col 3, lines 12-15, 19-21: Input logic block receives data from a communication link and writes packets into the Buffer RAM associated with input port; Claim 17: Second buffer memory associated with the Second port input);
a second register, configured to temporarily store a plurality of packets from the second packet input interface (e.g., Claim 17: first buffer memory associated with the first port input);
a control circuit, configured to selectively read the first register or the second register to generate a plurality of packets corresponding to the first register or the second register (e.g., FIG. 3; Col 3, lines 33-36, 43-45: FC (Flow Control) logic block implements the flow control function for each port. It receives flow control information from the RW logic and sends commands to the OL (Output Logic) logic block to Start or Stop Sending data; Claim 17: Switch data from an output of buffer memory, couple an output of buffer memory to a port output (i.e., output port)); and 
a switch module (e.g., FIGS. 3, 5; Col 3, lines 46-48; Col 9, lines 14-25: Crossbar logic block (i.e., switch element) connects the RR block of each port to the OL block of each port. Any RR block can send data to any OL block), including: 
a first packet output interface, coupled to the first device (e.g., FIG. 5; Col 9, lines 14-25: switch fabric connected to host system C through a data communication link L); 
a second packet output interface, coupled to the second device (e.g., FIG. 5; Col 9, lines 14-25: switch fabric connected to (a different) host system C through a (different) data communication link L); and 
a control port, configured to receive the plurality of packets generated by the control circuit to allow the switch module to accordingly generate a plurality of output packets corresponding to the first register or the second register to the first packet output interface or the second packet output interface (e.g., FIG. 3; Col 
wherein, when the switch module generates the plurality of output packets corresponding to the first register to the first packet output interface according to the plurality of packets generated by the control circuit (e.g., Claim 17: transmitting data from a first port input to a first buffer memory associated with the first port input and thence to a first port output. (Using the claim limitation from claim 17 as example (i.e., first port input… first port output), any input port in FIG. 3 and FIG. 5 (which may be identified as a second input port interface among the shown input ports) may be coupled to any output port (which may be identified as a second output port interface among the shown output ports), since any RR block can send data to any OL block (FIG. 3; Col 3, lines 47-48) in context of blocks associated with processed switch ingress packets (e.g., RR) and blocks associated with processing of packets for switch egress. In other words, FIG. 3 and FIG. 5 allow for packets output from a first buffer input of first port input (e.g., PORT IN 0 in FIG. 3) to be sent to a first port output (e.g., PORT OUT 1 in FIG. 3) and a second buffer input of second port input (e.g., PORT IN 1 in FIG. 3) to be sent to a second port output (e.g., PORT OUT 2 in FIG. 3), and the control port receives a flow control signal for pausing transmission from the first packet input interface (e.g., Claim 17: disable transmitting data from a Second port 
Dammann discloses (e.g., claim 17) disabling (pausing) transmission of data from a second port input (first input port) to a second buffer memory (first register), and switch data from an output of the first buffer memory (second register) to an input of the second buffer memory, and coupling an output of the second buffer memory to the first port output (i.e., the disclosure is to avoid processing traffic to one input port, so as to use an alternate buffer memory, the motivation being a versatile buffer arrangement which can better support variable communication link lengths and/or bandwidth (e.g., Col 2, lines 1-4).
Dammann does not expressly describe the crossbar switch as a router, nor that the control port generates a register pause signal, so as to instruct the control circuit to pause reading the register.
Harmaty discloses that the switch routes packets, i.e., a router, coupled to a first device and a second device (e.g., ¶ [0034] [0044], Switch 20, connected within a network (e.g., FIG. 1), further comprises a crossbar fabric unit 28 that accepts data received by the ports, and delivers the data to the network via the ports according to some (e.g., predefined) routing configuration).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a crossbar switch with prohibition of certain input port traffic from reaching output port of the switch, as disclosed by Dammann, with the disclosure of a crossbar switch with routing capabilities, as disclosed by Haramaty. The motivation to combine would have been to route network traffic.
Haramaty discloses a switch with multiple ports, each port with an associated input buffer that is managed as part of flow control by a switch controller (e.g., FIG. 1; ¶ [0036]-[0038], An ingress unit 50 accepts data from the network and buffers the data in a buffer 54, prior to delivering the data to crossbar fabric 28. A flow control unit 66 
Haramaty discloses that the buffering scheme may apply pause-based flow control (e.g., ¶ [0068]), and that flow control in the switch may be administered by the switch controller, placed between ingress and egress ports (e.g., FIG. 1). In other words, Haramaty discloses that the control port generates a flow control signal to the control circuit, so as to instruct the control circuit to control a flow through the first register.
Haramaty does not expressly disclose that pause based flow control may be applied to an ingress buffer associated with an input port.
Assarpour discloses a network element (e.g., FIG. 2, network element 12), which may include routing processes (e.g., ¶ [0024]), and line cards with network port interfaces (e.g., FIG. 2; ¶ [0026], line cards 20) that support pause generation process 22 and pause recognition process 24. The pause generation process 22 will assert flow control on one or more ports of the line card depending on the fullness level of the shared packet buffer 14 (i.e., the control port (pause generator) generates a register pause signal to the control circuit (pause recognition). The pause generation process may be implemented on a per-port or per-flow basis to assert flow control on a port or within a flow depending on the implementation (i.e., so as to instruct the control circuit to pause reading the first register (pause process sent to port)). The pause recognition process 24 is used to receive flow control messages from other network 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a crossbar switch with prohibition of certain input port traffic from reaching output port of the switch, as disclosed by Dammann in view of Haramaty, with the disclosure of blocking the processing of register or buffer information associated with the input port, as disclosed by Assarpour. The motivation to combine would have been to cause temporary suspension of transmission of packets for flow control purposes with respect to certain buffer level constraints (Assarpour: e.g., FIG. 4-5; ¶ [0035] [0036]).

Regarding Claim 4, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the router of claim 1.
Dammann in view of Haramay and in view of Assarpour discloses wherein the flow control signal is fed back to the control port by the switch module or the first device to pause the transmission from the first packet input interface (Haramaty: e.g., ¶ [0068], buffering may be based on pause-based flow control (wherein receiver of the packets from the input port/buffer may signal the (input) port to temporarily pause packet transmission). The switch controller administers the flow control).

Regarding Claim 9, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the router of claim 1.
Dammann in view of Haramay and in view of Assarpour discloses wherein the first packet input interface or the second packet input interface is a wireless network interface (Haramaty: e.g., ¶ [0032], Switch 20 can comprise a local or a wide area network (WAN/LAN), a wireless network or a combination of such networks).

Regarding Claim 10, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the router of claim 1.
Dammann in view of Haramay and in view of Assarpour discloses wherein the first packet output interface or the second packet output interface is a wired network interface (Haramaty: e.g., ¶ [0032], Switch 20 can be a packet network such as IP, Infiniband or Ethernet network delivering information at any suitable data rate. The cables connecting between switch ports can be of any suitable type and length).

Regarding Claim 11, the claim is directed to a routing method, comprising operations that are functionally similar to the operations performed by the router of claim 1. Therefore, the reasoning used in the examination of claim 1shall be applied to claim 11.

Regarding Claim 14, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the routing method of claim 11.
The functional limitations of Claim 14 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 14.  

Regarding Claim 19, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the routing method of claim 11.
The functional limitations of Claim 19 are similar to claim 9. Therefore, the reasoning used in the examination of claim 9 shall be applied to claim 19.  

Regarding Claim 20, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the routing method of claim 11.
The functional limitations of Claim 20 are similar to claim 10. Therefore, the reasoning used in the examination of claim 10 shall be applied to claim 20.  

Claims 2, 3, 7, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Haramay and in view of Assarpour, in further view of Nishimura et al, U.S. Patent Application Publication No. 20140192819 A1 (hereinafter Nishimura).

Regarding Claim 2, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the router of claim 1.
Dammann in view of Haramay and in view of Assarpour does not expressly disclose wherein the control circuit transmits a register information along with the plurality of packets read from the first register or the second register to the control port, wherein the register information is configured to indicate that the plurality of packets read from the first register or the second register come from which of the first register or the second register
Nishimura discloses wherein the control circuit transmits a register information along with the plurality of packets read from the first register or the second register to the control port, wherein the register information is configured to indicate that the plurality of packets read from the first register or the second register come from which of the first register or the second register (e.g., FIG. 3; ¶ [0051], each input queue 123 for an input port accumulate packets until they are read by the output unit 124 of input processing unit 12 corresponding to input port.  The input queue is selected (i.e., the interpretation of the citation is that a first register (or queue), as opposed to a second register (queue), is selected to be output to the switching unit (thus anticipating the register information from which information is output being available to the control unit)). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a switch with processing of input port traffic through associated input buffers, as disclosed by Dammann in view of Haramay and in view of Assarpour, with the disclosure of the input buffer identification, from which data is obtained, being available to the processor of the information, as disclosed by Nishimura. The motivation to combine would have been to enhance the throughputs by improving scheduling functions for reading control on packets from queues (Nishimura: e.g., ¶ [0003]).

Regarding Claim 3, Dammann in view of Haramay and in view of Assarpour, in further view of Nishimura discloses all the limitations of the router of claim 2.
Dammann in view of Haramay and in view of Assarpour, in further view of Nishimura discloses wherein the control port determines to transmit the plurality of output packets to the first packet output interface or the second packet output interface according to contents of the plurality of packets (Nishimura: e.g., ¶ [0050] [0051] [0053] [0085], selection of queue to output the input packets may be based on destination address, flow ID, flag information and/or class of service).

Regarding Claim 7, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the router of claim 1.
Dammann in view of Haramay and in view of Assarpour does not expressly disclose a fourth register, configured to temporarily store the plurality of packets from the first packet input interface, wherein the plurality of packets from the first packet input interface that are temporarily stored in the first register have a first type, and the plurality of 10packets from the first packet input interface that are temporarily stored in the fourth register have a second type, wherein the second type differs from the first type.  
Nishimura discloses further comprising a fourth register, configured to temporarily store the plurality of packets from the first packet input interface (e.g., FIG. 3, multiple registers for a particular input port); wherein the plurality of packets from the first packet input interface that are temporarily stored in the first register have a first type (e.g., FIGS. 2-3; ¶ [0049]-[0050], packet is input to the input processing unit 12 in one network interface card 1. The input processing unit 12 includes a class determining unit 120, a policer 121, a distributing unit 122, input queues 123, and an output unit 124.  The class determining unit 120 determines a class of the quality of communication (the quality of service: QoS) for each packet and adds a flow identifier (ID) corresponding to the class to a packet. The distributing unit 122 distributes packets to the input queues 123 in accordance with the flow IDs of the packets), and the plurality of 10packets from the first packet input interface that are temporarily stored in the fourth register have a second type, wherein the second type differs from the first type (e.g., FIG. 3; ¶ [0051], packets belonging to different classes / flows are distributed into different queues for the input port).  
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a switch with processing of input port traffic through associated input buffers, as disclosed by Dammann in view of Haramay and in view of Assarpour, with the disclosure of different classes of packets being put in different buffers for an input port, as disclosed by Nishimura. The motivation to combine would have been to improve scheduling of packets (Nishimura: e.g., ¶ [0003]).

Regarding Claim 12, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the routing method of claim 11.
The functional limitations of Claim 12 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 12.  

Regarding Claim 13, Dammann in view of Haramay and in view of Assarpour, in further view of Nishimura discloses all the limitations of the routing method of claim 12.
The functional limitations of Claim 13 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 13.  

Regarding Claim 17, Dammann in view of Haramay and in view of Assarpour, in further view of Nishimura discloses all the limitations of the routing method of claim 11.
The functional limitations of Claim 17 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 17.  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Haramay and in view of Assarpour, in further view of Chang et al, U.S. Patent Application Publication No. 20200044976 A1 (hereinafter Chang).

Regarding Claim 5, Dammann in view of Haramay and in view of Assarpour discloses all the limitations of the router of claim 1.
Dammann in view of Haramay and in view of Assarpour discloses temporarily pausing an input register of an input port (Assarpour: e.g., ¶ [0024] [0026]), but does not expressly disclose wherein when the control circuit pauses reading the first register according to the register pause signal, the control circuit starts to read the second register.
Chang discloses wherein when the control circuit pauses reading the first register according to the register pause signal, the control circuit starts to read the second register (e.g., FIGS. 1-2; ¶ [0024] [0035], ingress pipelines for multiple input ports.  Can turn and off certain queues (i.e., one or more queues may be paused while others remain active)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a switch with processing of input port traffic through associated input buffers and turning off an input buffer, as disclosed by Dammann in view of Haramay and in view of Assarpour, with the disclosure of keeping certain buffers active, while others may be turned off, as disclosed by Chang. The motivation to combine would have been to provide flow control (Chang: e.g., ¶ [0035]).

Regarding Claim 15, Dammann in view of Haramay and in view of Assarpour, in further view of Nishimura discloses all the limitations of the routing method of claim 11.
The functional limitations of Claim 15 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 15.  

Allowable Subject Matter
Claims 6, 8, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claims 6 and 16, the prior art of record discloses further comprising: a third packet input interface; and a third register, configured to temporarily store a plurality of packets from the third packet input interface (Dammann (e.g., FIGS. 3, 5), Haramaty (e.g., FIG. 1) and Assarpour (e.g., FIG. 2) each disclose a switch with multiple input ports with input buffers), wherein the control circuit is further configured to selectively read the first register, the second register or the third register to generate the plurality of packets corresponding to the first register, the second register or the third register (Dammann: e.g., Claim 17, transmitting data from a first port input to a first buffer memory associated with the first port input and thence to a first port output (i.e., process packets from buffer of a input in order to switch it to an output port), and the control circuit pauses reading the first register according to the register pause signal (Assarpour: e.g., ¶ [0024] [0026], pause generation process will assert flow control on one or more ports of the line card, temporarily suspending transmission of packets.  The pause recognition process may operate on a per-port basis).
The prior art of record discloses pausing or resuming input queues based on flow priorities (Chang: e.g., ¶ [0045]).
The prior art of record fails to disclose individually or in combination, or render obvious the limitation regarding the order in which another register (queue or buffers) may be read when a particular register is temporarily paused, i.e., when the control circuit pauses reading the first register according to the register pause signal, the control circuit determines whether to read the second register or the third register according to a predetermined priority rule.

Regarding Claims 8 and 18, the prior art of record discloses packets through a particular input port being processed through a register associated with a different input port, as may be seen in Dammann (e.g., Claim 17) and  different classes of packets being put in different buffers for an input port, as may be seen in Nishimura (e.g., FIG. 3; ¶ [0049]-[0051]).  
The prior art of record fails to disclose individually or in combination, or render obvious the limitation regarding packets through a particular input port being processed through a register associated with a different input port according to type of packet, i.e., wherein the plurality of packets from the second packet input interface that are temporarily stored in the second register have a third type, and the plurality of packets from the second packet input interface that are temporarily stored in the fourth register have the second type, wherein the third type differs from the first type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471